Citation Nr: 0634734	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-operative residuals of ulcerative 
colitis.

2.  Entitlement to an initial compensable disability rating 
for left varicocele with retrograde ejaculation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 2000 to April 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Portland, Oregon 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The issue of entitlement to a higher initial rating for post-
operative residuals of ulcerative colitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a 
compensable initial rating for left varicocele and retrograde 
ejaculation.

2.  From April 4, 2002, the veteran's left varicocele and 
retrograde ejaculation have affected only one testis, and 
have not been noted to produce loss of erectile power.


CONCLUSION OF LAW

From April 4, 2002, the veteran's left varicocele and 
retrograde ejaculation have not met the criteria for a 
compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.115b, 
Diagnostic Codes 7522, 7523 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002 and March 2006.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection, and to establish 
disability ratings and effective dates.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.

Rating for Left Varicocele

Medical records reflect that, in February 2002, a urologist 
diagnosed a left varicocele and retrograde ejaculation.  The 
urologist attributed those conditions to the surgeries that 
the veteran underwent in treatment for service-connected 
ulcerative colitis.  VA established service connection for a 
left varicocele and retrograde ejaculation.  The veteran 
appealed the 0 percent, noncompensable rating that the RO 
assigned for the varicocele disorder.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

On VA examination in March 2002, no pain related to the left 
varicocele and retrograde ejaculation was noted.  VA 
outpatient treatment notes from 2003 and 2004 reflect the 
veteran's concern that he would not be able to have 
additional children because of the retrograde ejaculation.  
The RO addressed the condition left varicocele and retrograde 
ejaculation as analogous to 38 C.F.R. § 4.115b, Diagnostic 
Code 7523, atrophy of a testis.  Under that Code, atrophy of 
one testis is assigned a 0 percent rating, and atrophy of 
both testes is rated at 20 percent.  The record does not 
indicate that both of the veteran's testes are affected.  The 
veteran asserts that his retrograde ejaculation should be 
considered analogous to Diagnostic Code 7522, under which 
deformity of the penis, with loss of erectile power is rated 
at 20 percent.  There is no indication, however, that the 
veteran has loss of erectile power.

The RO found that the veteran was entitled to special monthly 
compensation based on the loss of use of a creative organ.  
That decision addresses the issue of impaired fertility.  The 
manifestations of the veteran's left varicocele and 
retrograde ejaculation do not warrant a compensable rating 
under the rating schedule.  The effects of the left 
varicocele and retrograde ejaculation have been consistent 
since separation from service, so there is no need to assign 
staged ratings.  The left varicocele and retrograde 
ejaculation do not require frequent hospitalization, markedly 
interfere with employment, or otherwise present an 
exceptional or unusual disability picture that would 
necessitate consideration of an extraschedular rating in 
accordance with 38 C.F.R. § 3.321(b)(1) (2005). The evidence 
is not so evenly balanced that there is doubt as to any 
material issues. 38 U.S.C.A. § 5107.


ORDER

From April 4, 2002, entitlement to a compensable rating for 
left varicocele and retrograde ejaculation is denied.


REMAND

During service in 2001, the veteran was diagnosed with 
ulcerative colitis, and underwent two surgical procedures, 
including colectomy and ileoanal pouch anastomosis.  The RO 
established service connection for ongoing disability 
following the disease and surgeries.  The RO initially 
assigned a 0 percent rating, and later changed the initial 
rating to 30 percent.  The RO has evaluated the ongoing 
disorder under 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 
7323.  Diagnostic Code 7319 addresses irritable colon 
syndrome based on severity and persistence of bowel 
disturbance and abdominal distress.  Diagnostic Code 7323 
addresses ulcerative colitis based on the severity and 
frequency of exacerbations.  The VA outpatient treatment 
notes associated with the claims file do not report that the 
veteran had fecal incontinence.  In April 2006, the veteran 
submitted a statement indicating that he had fecal frequency 
and fecal incontinence that affected him in his employment.  
Under the rating schedule, fecal incontinence is addressed 
under Diagnostic Code 7332.  The veteran should receive a new 
VA examination to address the significant and newly reported 
manifestations of his post-surgical digestive system 
disorder.  The Board will remand the case for a new 
examination and consideration of the findings.



Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issues at VA and non-VA 
medical facilities should be obtained.

2.  The AMC or RO should schedule the 
veteran for a VA digestive system 
examination, to address the current 
manifestations of his disorders residual 
to ulcerative colitis and anastomosis 
surgery.  The veteran's claims file should 
be provided to the examiner for review.  
The examiner should note the history and 
current manifestations of the veteran's 
post-surgical condition, including the 
frequency of bowel movements, the 
frequency and type of exacerbations, and 
the frequency and extent of any fecal 
leakage.

3.  Thereafter, the RO should review the 
claim for a higher rating for the 
digestive system disorder, with 
consideration of all applicable Diagnostic 
Codes, including 7319, 7323, 7329, and 
7332.  If the claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case.


';Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


